HICKS, Circuit Judge
(dissenting).
I think the case should have been submitted to the jury. I do not think that Mrs. Ratliff was guilty of contributory negligence as a matter of law. She lived with*158in 150 yards of the station, which consisted of a cinder platform, with the cinders extending to, and on a level with, the top of the rail.
The verdict was directed upon the statement of appellant’s counsel. One may gather from it that Mrs. Ratliff Ufas standing on the platform when she heard the train coming. She was trying to flag it as it approached. There is an inference that she commenced to flag in ample time for the engineer to stop the train at the station. It was his duty to acknowledge her signal by two short blasts of the whistle. He did not, although his vision was unobstructed. He never saw her at all until he reached the end of the platform and made no effort to stop the train or to lessen its speed. Confronted with this situation Mrs. Ratliff walked along the platform toward the approaching train, and, looking in the direction of the engineer, continued to try to attract his attention. As she walked, the left side of her body, came within the sweep of the train and her left shoulder' was struck by the crossbeam of the pilot. She was not run over but the impact threw her body to the platform.
I think-that in determining whether she was guilty of contributory negligence in allowing herself, wittingly or unwittingly, to come slightly within the danger zone while still signalling, consideration must be given to whether she found herself in an emergency, brought on by the prospect of missing her train altogether, and to whether the fact that the platform had no curb or mark indicating the line between safety and danger, was confusing to her. It seems to, me that these matters were peculiarly for determination by a jury.
Furthermore, I think that the court might well have said to the jury that the engineer was negligent. It was his positive duty to keep a lookout for the signals of prospective passengers on the platform, to respond with the whistle and to stop the train. He failed to do so and the inescapable conclusion is that he was not looking. Had he discharged his duty Mrs. Ratliff would have had no occasion to continue her efforts to attract his attention, and in any event he would have seen her as she entered the danger zone; and a jury might reasonably conclude that a blast from the whistle would have caused her to jump to safety, for it was only inches away.
I think that the question of proximate cause was for the jury under appropriate instructions. These views do not seem to me to be necessarily in conflict with the cited Kentucky decisions.